Bird, C. J.
{dissenting). I do not agree with Mr. Justice Brooke that the trial court did not abuse his discretion in denying the motion for continuance because the affidavit contained no statement of what respondent expected to show by the absent witness. It has been the understanding of the profession in this State that upon the first application for a continuance, on account of an absent witness, it was not necessary for the applicant to disclose what facts he intended to show by the witness. It is, however, necessary to make that showing upon a second application.
Circuit Court Rule No. 41 provides that:
“No motion for the continuance of a cause made after the first day in term shall be heard, unless a sufficient excuse is shown for the delay, and on a second application by a party for the continuance of a cause, the party so applying shall state, in addition to the usual requisites, the facts which he expects to prove by the absent witness, and shall also state with particularity the diligence he has used to. procure his attendance.” * * *
Green’s Michigan Practice, in laying down the rule as to the requisites of an affidavit for continuance, has this to say:
“The motion must be supported by affidavit. -Where the absence of a witness is relied on it must show *448satisfactorily to the court: 1. That the witness or testimony is really material; 2. That the party applying has used reasonable diligence; and, 3. That the witness or testimony can be had at the time to which the trial is to be postponed. On a second application for continuance it must state, in addition to the usual requisites, the facts which the party expects to prove by the absent witness, and with particularity the diligence he has used to procure his attendance. 1 Green’s Michigan Practice, § 762.”
Tiffany’s Justice Guide, § 291, in stating the rule, says:
“The party is not bound to state what he expects to prove by the absent witness, unless the conduct of the party is such as fairly to cast a well-grounded suspicion upon the good faith of the application to adjourn. In such case if he refuse to disclose what he expects to prove, the adjournment may be refused.”
In the case of McNaughton v. Evert, 116 Mich. 141, which was certiorari to a circuit court commissioner, Mr. Justice Hooker, in considering a like question, said:
“Although three motions to adjourn were made, there is nothing to show what might be proved by the witness, and the only evidence that what he might testify to is material is the statement of the defendant himself, under advice of counsel. In other courts it is usual to require an application for a second continuance to set up these facts.”
In support of the trial court’s conclusion the following cases are cited: People v. Anderson, 53 Mich. 60; People v. Foote, 93 Mich. 38; People v. Burwell, 106 Mich. 27. The most that'can be claimed for the Anderson Case is this: If upon a first application the trial court insists upon being advised what facts are expected to be shown by the absent witness, and the applicant refuses to disclose them, the application may be denied. In the Anderson Case the application was denied by the trial court upon the grounds:
*449(1) That the affidavit did not conform to the rule [Cir. Ct. Rule 55], in not stating what was expected to be proved by the witness; and (2) that the complaining witness was a non-resident who had come voluntarily to testify and could only be retained by putting him under recognizance.
The court in passing upon the question said:
“It does not strike us that the convenience of a prosecuting witness should govern in crowding a respondent to a speedy trial without preparation. And where, upon the face of the record, it is manifest, as it is here, that defendant has actually had no time for preparation, we cannot but doubt whether some further time should not have been given to obtain testimony. Had respondent made a second affidavit showing distinctly the importance of Morgan’s testimony, there is strong reason for holding that the action of the court cut him off from a constitutional right. There are several authorities, however, which hold that the respondent may be called on to show what he expects to prove, and without deciding whether this can always be required, we are not prepared to say that it is error to require it unless respondent gives some adequate reason why he should not be compelled to disclose his defense. On the whole we are not prepared to say this was a fatal error.’’
It is quite evident that the trial court in the Anderson Case misconceived the contents of Circuit Court Rule No. 55, as the provisions of that rule were the same as those now contained in Rule No. 41.
The Foote Case does not appear to be in point. The Burwell Case followed the Anderson Case, assuming it was necessary under the rule for applicant to disclose what facts he expected to show by the absent witness. In his foot notes to Rule No. 41, Judge Searl, after referring to the Anderson and Burwell Cases, makes the following comment:
“But Circuit Court Rule No. 55 in force when the Anderson Case was decided, required, as does the *450present rule, the party asking for second continuance only, to show the facts which he expects to prove; and it would seem plain that the Anderson Case was wrongly decided. See People v. Evans, 72 Mich. 367.” Searl’s Michigan Court Rules, p. 194.
It does not appear in the instant case that the trial court requested the applicant to disclose what facts he expected to show by the absent witness. If no such request were made and the denial was not placed upon applicant’s refusal to state'them, even the Anderson Case would not support his denial.
The defendant was informed against on June 6th and pressed to trial on June 17th. The application for continuance was regular in .form and sufficient in substance, and I think it should have been granted. Eleven days is rather a brief time in which to prepare to defend oneself against a serious charge. The urgency appears to have been that the prosecuting attorney desired to use certain soldiers as witnesses, who were to leave soon for France. Under these circumstances it was proper to reasonably expedite the trial, but this urgency should not go so far as to amount to a denial of justice to the defendant. Mr. Justice Campbell in commenting on a similar case said:
“It does not strike us that the convenience of a prosecuting witness should govern in crowding a respondent to a speedy trial without preparation.” People v. Anderson, supra.
I am of the opinion that there was an abuse of discretion in denying the application. I am also of the opinion that in so far as the cases cited are in collision with Rule No. 41 and the recognized circuit court practice, they should be overruled.
The judgment should be reversed and a new trial ordered.
Kuhn, J., concurred with Bird, C. J.
The late Justice Ostrander took no part in this decision.